DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2-3 have been amended and examined as such.
Claim 9 has been added and examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ishizawa et al. (US 2002/0196312 A1).
As related to independent claim 1, Ishizawa et al. teaches a cap which closes a spout of an ink pack and is coupled to an ink supply target to communicate the ink supply target with the ink pack (Ishizawa et al. – Figure 11, Reference #71, shown below), the cap comprising: a communication path which is communicated with a supply port through which an ink is supplied to the ink supply target (Figure 14A and 14B, Reference #73a, shown below); an opening/closing valve which opens and closes the supply port 


    PNG
    media_image1.png
    411
    630
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    464
    598
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    441
    659
    media_image3.png
    Greyscale
	

    PNG
    media_image4.png
    329
    379
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    364
    363
    media_image5.png
    Greyscale


As related to dependent claim 2, Ishizawa et al. teaches the protrusion has an end face with which the opening/closing valve comes into contact, and in a cross section along a communication direction of the communication path, an angle between the end faces is from 60 ° to 120 ° (Ishizawa et al. – Figures 37B & 38B, Reference #161, and Figures 14A & #20A, Reference #71, both shown above).
As related to dependent claim 3, Ishizawa et al. teaches the opening/closing valve includes an annular elastic member pressed against the protrusion (Ishizawa et al. – Page 11, Paragraph 215 – Page 12, Paragraph 217 and Figures 14A & 20A, Reference #71a, both shown above), and the elastic member is disposed between the opening/closing valve and the protrusion when the supply port is closed (Ishizawa et al. – Page 11, Paragraph 215 – Page 12, Paragraph 217; Page 15, Paragraph 278; and Figures 14A & 20A, Reference #71b, both shown above).
As related to dependent claim 4, Ishizawa et al. teaches a first biasing member which biases the opening/closing valve toward the supply port to press the 
As related to dependent claim 6, Ishizawa et al. teaches an inflow port from the ink pack to the communication path, wherein the backflow prevention valve is a spherical body having a diameter larger than an inner diameter of the inflow port (Ishizawa et al. – Page 24, Paragraphs 450-452 and Figures 38A, shown below and 38B, shown above).


    PNG
    media_image6.png
    362
    356
    media_image6.png
    Greyscale


As related to dependent claim 7, Ishizawa et al. teaches an ink pack having the cap; and a case which stores the ink pack (Ishizawa et al. – Page 14, Paragraphs 256-258 and Figure 9, Reference #101 & #102, shown below and Figure 11, Reference #24, shown above).


    PNG
    media_image7.png
    422
    585
    media_image7.png
    Greyscale


As related to further dependent claim 8, Ishizawa et al. teaches the ink container; and an image forming part which forms an image using the ink of the ink pack of the ink container (Ishizawa et al. – Page 1, Paragraph 2;  and Figure 9, Reference #1, & 9a-9d, shown below).


    PNG
    media_image8.png
    419
    719
    media_image8.png
    Greyscale


As related to dependent claim 9, Ishizawa et al. teaches the cap comprising an end wall having an inflow port from the ink pack to the communication path (Ishizawa et al. – .


    PNG
    media_image8.png
    419
    719
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizawa et al. (US 2002/0196312 A1) in view of McCracken et al. (US 2010/0020144 A1).
Ishizawa et al. continues to teach and inflow port from the ink pack to the communication path (Ishizawa et al. – Page 23, Paragraphs 428-435; Page 24, Paragraphs 450-452 and Figures 37A, shown below and 37B, 38A, & 38B, shown above) but does not specifically teach a second biasing member which biases the backflow prevention valve toward the inflow port.  One of ordinary skill in the art at the time of filing would have recognized the design choices available to bias the backflow prevention valve toward the inflow port, those including elastic/flexible film/tape of Ishizawa et al. and the use of gravity in regards to biasing the ball valve of Ishizawa et al. to include alternate structural members to bias the valve (Ishizawa et al. – Page 23, Paragraph 435; Page 8, Paragraphs 127-128; and Page 24, Paragraphs 450-451).  Moreover, McCracken et al. teaches an ink supply system that specifically teaches a ball-type backflow prevention valve which uses gravity to bias the ball, or a magnetic biasing member or a spring element (McCracken et al. – Page 5, Paragraph 50, Page 6, Paragraph 55, and Figure 10, Reference #456, shown below).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the ball-type backflow prevention valve of Ishizawa et al. with the design choices available at the time of filing including that specified by McCracken et al. to include a separate biasing member in lieu of gravity in an effort to provide alternate .


    PNG
    media_image9.png
    336
    371
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    630
    474
    media_image10.png
    Greyscale


Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant argues that “the packing member 71a is not formed in a tapered shape.” and “the tapered surface formed on the first tube 161… is not the surface against which the valve member 71b is pressed.”. 
Regarding Applicant’s argument that “the packing member 71a is not formed in a tapered shape.”, Examiner respectfully disagrees and requests Applicant revisit the rejection set forth previously and reiterated above.  Figure 14 A shows member #71a formed in a tapered shape.

    PNG
    media_image11.png
    292
    610
    media_image11.png
    Greyscale

Regarding Applicant’s argument that “the tapered surface formed on the first tube 161… is not the surface against which the valve member 71b is pressed.” Examiner respectfully disagrees and reminds Applicant that as indicated previously and reiterated above, the claimed limitation states “an annular protrusion with which the opening/closing valve comes into contact with a liquid pressure of the ink filled in the communication path…”.  The tapered protrusion #161 clearly is in contact with a liquid pressure of the ink filled in the communication path [i.e. that path the ink travels goes through both sections A and B as indicated in Applicant’s arguments in relation to Figure 31B.
With respect to dependent claim 5, Applicant argues that “although McCraken describes a ball-shaped backflow prevention valve… it is not provided with the closing structure of the supply port as in the claimed invention.”  Examiner respectfully disagrees as McCraken et al. is a secondary reference used to teach one of many types of backflow prevention device well known to one of ordinary skill in the art.  McCracken et al. teaches an ink supply system that specifically 
With respect to the other dependent claims, no further arguments were presented and therefore the rejection stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2006/0237067 A1) teaches a valve system with backflow prevention which shows an annular protrusion with a surface tapered in two directions with respect to the supply port.  Ender et al. (US 2011/0197991 A1) teaches a fluid supply cap with an annular protrusion which is tapered toward the supply port.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853